Case 5:20-cv-00145-GKS-PRL Document 14 Filed 10/26/20 Page 1 of 2 PageID 47




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

SEVERIANO SOLA,

       Plaintiff,

v.                                                            Case No: 5:20-cv-145-Oc-18PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                           ORDER
       The Court previously granted the Commissioner’s motion and stayed this action for ninety

days, or until the Social Security Agency (“SSA”) regained the capacity to produce the certified

transcript of the record necessary for this case. (Doc. 12). Now, the Commissioner moves the Court

for a second unopposed ninety day stay due to the ongoing difficulties caused by the COVID-19

pandemic. (Doc. 12).

       Upon due consideration, the Commissioner’s unopposed motion to stay (Doc. 12) is

GRANTED. The Commissioner shall file an answer and the transcript of the record for this case

within 90 days. The parties should not expect any further extension absent extraordinary

circumstances.

       DONE and ORDERED in Ocala, Florida on October 26, 2020.




Copies furnished to:
Case 5:20-cv-00145-GKS-PRL Document 14 Filed 10/26/20 Page 2 of 2 PageID 48




Counsel of Record
Unrepresented Parties




                                    -2-
